Citation Nr: 0209412
Decision Date: 07/16/02	Archive Date: 08/16/02

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-22 792	)	DATE JUL 16, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a foot disorder to include blisters.

(The issues of entitlement to an evaluation greater than 30 percent for posttraumatic stress disorder, and entitlement to service connection for hearing loss, will be addressed in a subsequent decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


 ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 1971 and from May to December 1971.  In addition, he had National Guard service from April 1978 to April 1989.

This case comes to the Board of Veterans Appeals (Board) from August 2000 and February 2001 decisions by the Montgomery, Alabama, Regional Office (RO).

In a May 2001 statement, the veteran claimed service connection for diabetes.  That claim has not been adjudicated, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In light of his combat service, the veteran is presumed to have demonstrated foot blisters when his feet became wet and he failed to change his footwear.  The service medical records do not, however, reflect complaints, diagnoses, or treatment, of a foot disorder.

2.  The only medical evidence of a foot disorder, to include blisters, appears in a 1986 outpatient treatment record.

3.  There is no medical evidence of a current foot disorder, to include blisters.

 
CONCLUSION OF LAW

The veteran did not incur or aggravate a foot disorder, to include blisters, during military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans service medical records include examinations conducted in August 1967, November 1970, May 1971, December 1971, March 1978, July 1982, and March 1988.  He did not report a foot disorder, nor was one found by clinical evaluation, during any of those examinations.  Further, outpatient treatment records from service do not reflect complaints, diagnoses, or treatment, of a foot disorder.

After service, the veteran obtained civilian employment at Anniston Army Depot.  A single May 1986 record from the depot clinic noted a six day history of a left heel blister and another blister on the sole of the right.  The blister on the left foot was treated, and the examiner recommended that the veteran have his safety shoes refitted.  No nexus opinion was offered.

At a July 2000 VA examination, the veteran gave a history of blisters on the soles of his feet after walking in swamps in Vietnam.  The condition resolved after wearing dry socks for a few days.  He said there were no residuals, but the condition recurred if his feet became wet, and resolved if he removed his shoes and socks.  On examination, there were no lesions on his feet, and diagnoses reflected that finding.

At an April 2001 hearing, the veteran testified that his feet were often wet in Vietnam, and that, sometimes when they were, he did not remove his boots for as long as three weeks.  He recalled an occasion, while working at Anniston Army Depot, when he was tasked to police an area covered by tall, wet grass.  His feet became wet and, after two or three hours, blisters developed.  He said that was the only time, since service, that blisters developed on his feet.
At a February 2002 Board hearing, the veteran testified that he knew blisters would develop on his feet if they became wet, but that blisters would not develop if he kept his feet dry.

Analysis

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) was enacted during the pendency of this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2001).  In addition, VA has issued implementing regulations.  See 66 Fed. Reg. 45620, 45630-2 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  VCAA, and the implementing regulations, are liberalizing and, therefore, are applicable to this case.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-3 (1991).

VCAA describes duties on the part of VA to advise a claimant of the evidence needed to substantiate a claim, and to inform the claimant of that evidence VA will attempt to obtain and that which the claimant must provide.  However, VA is not required to assist a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

In this case, in addition to the August 2000 rating decision and the notice of same, the RO sent the veteran an October 2000 Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC), and an August 2001 SSOC, all of which set out the evidentiary shortcomings of the veterans case.  The SOC also set out the applicable law.  Accordingly, the Board finds that the veteran has been provided appropriate notice of any evidence he needed to secure, and the actions that VA took to secure evidence pertaining to his claim.

The claim file includes the veterans service medical records, VA treatment records and examination reports, and treatment records from private health care providers.  In addition, the veteran testified at April 2001 and February 2002 hearings and submitted written statements of his contentions.  He has had ample opportunity to present evidence favorable to his case, and he has not identified any evidence that remains outstanding.  Thus, the evidence relevant to this claim has been properly developed, and the duty to assist has been met.  That is, the Board is satisfied that there is no further action that need be taken to comply with the VCAA or the implementing regulations, 

Turning now to the applicable law, service connection is granted for disability resulting from disease or injury incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, there must be evidence of a relationship between a current disability and events in service or an injury or disease incurred there.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The requisite link between a current disability and military service may be established by medical evidence that the veteran incurred a chronic disorder in service and currently has the same chronic disorder, or by medical evidence that links a current disability to symptoms that began in service and continued to the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay evidence is not competent evidence); 38 C.F.R. § 3.303(b).

In this case, the veterans service records indicate that he was awarded the Combat Infantrymans Badge reflecting the fact that he engaged in combat with the enemy.  In the case of a veteran who engaged in combat with the enemy, VA accepts lay or other evidence that a disorder became manifest in service if the evidence is credible and consistent with the circumstances, conditions, and hardships of combat, even though there is no official record of incurrence or aggravation of the disorder.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.306(d).  The veterans testimony, that he developed a foot disorder after failing to change his footwear for three weeks, does not strain the imagination whether or not his feet were wet that entire time.  The Board finds that his testimony is credible and not necessarily inconsistent with the circumstances, conditions, and hardships of combat.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Accordingly, the Board concludes that the veteran had a foot disorder in service in spite of the lack of medical evidence that he did.

However, as noted above, service connection is granted, not for disease incurred or injury sustained in service, but for disability resulting from disease or injury in service.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case there is no medical evidence that the veteran has a current foot disability, to include blistered feet.  In the absence of such evidence service connection must be denied.  Cuevas.

Since numerous in-service examinations failed to reflect evidence of a foot disorder, since postservice records show only the May 1986 outpatient treatment record where the veteran complained of blisters at work, and since he acknowledged at hearing that that occasion was the only recurrence of foot blisters since his tour in Vietnam, Savage, cited above for the proposition that continuity of symptomatology may establish a link between military service and a current disability, is also unavailing.


ORDER

Service connection for a foot disorder to include blisters is denied.




		
	DEREK R. BROWN
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  VA Form 4597, attached hereto, that tells you what steps to take if you disagree with this decision.  That form will be updated to reflect changes in the law effective December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  


